Citation Nr: 0105729	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. D.T., the appellant's friend



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to January 
1971.  He served on inactive duty in the California Army 
National Guard from August 1983 to August 1987.

The Board notes that in an April 1996 rating action, the RO 
denied the appellant's claim of entitlement to a nonservice-
connected disability pension.  The appellant filed a Notice 
of Disagreement (NOD) in May 1996, and a Statement of the 
Case (SOC) was issued in June 1996.  The appellant submitted 
his Substantive Appeal (VA Form 9) in July 1996.  However, in 
May 1997 a hearing was conducted at the RO.  At that time, 
the appellant withdrew his claim for entitlement to a 
nonservice-connected disability pension.  Accordingly, this 
issue is not before the Board for appellate consideration.


REMAND

In regard to the claim for service connection for PTSD, the 
appellant has presented evidence of a current diagnosis of 
PTSD and a medically based opinion suggesting that his PTSD 
is related to his period of active service.  At the time of 
an April 1999 VA PTSD evaluation he stated that, although he 
was trained as a fireman, he worked as a sniper in Vietnam 
and shot hundreds of people, with at least 40 confirmed 
"kills."  He also alleged having witnessed the killing of 
many people.  Following the mental status evaluation, the 
diagnoses were (Axis I) PTSD, alcohol dependence, amphetamine 
abuse, cannabis abuse, traits of delusional disorder, 
persecutory type, and dysthymia, (Axis IV) war experience, 
financial difficulty, physical limits, and medical problems, 
and (Axis V) Global Assessment of Functioning (GAF) score of 
62 due to symptoms of PTSD and related dysthymia.  In an 
addendum, the examiner stated that there was a question of 
the current PTSD diagnosis versus other diagnoses, including 
the diagnosis provided in the appellant's February 1996 VA 
PTSD evaluation where the examiner concluded that it did not 
appear the appellant had symptoms of PTSD and diagnosed 
cannabis abuse, amphetamine abuse, and a personality 
disorder.  However, the April 1999 examiner indicated that 
the appellant had recounted instances to him and the Vet 
Center regarding sniper attacks and other related incidents 
of seeing multiple dead bodies which clearly justified the 
diagnosis of PTSD with regard to qualifying conditions.  

Although there is a diagnosis of PTSD related to service, the 
evidence of record does not indicate that the appellant 
engaged in combat with the enemy, as he received no pertinent 
awards or citations and as his Military Occupational 
Specialty (MOS) was firefighter.  His DD Form 214, Report of 
Separation from the Armed Forces of the United States, 
reflects that he served in the Army from June 1968 to January 
1971; that his MOS was firefighter; and that he received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the Army Commendation Medal.  
In addition, his personnel records reflect that he served in 
Vietnam from December 1969 to January 1971.  The records show 
that during that time, the appellant's MOS was firefighter 
and as an "SR SLT (searchlight)" crewman, and that while in 
Vietnam, he served in Battery H, 29th Artillery, and in the 
HHC 164th Aviation (Avn) Group (Gp) Combat (Cbt).  

At a February 1996 VA PTSD evaluation, the appellant stated 
that he had served in Vietnam and was a forward observer 
throughout his tour.  He indicated that his job involved 
carrying an infrared light at night and using an M16, with a 
sniper scope and that he became so good as a sniper that he 
was put into the Special Forces.  He alleged that he 
experienced numerous traumatic events.  He reported that in 
January 1970, he was in the Fourth Corps, when there was a 
huge mortar attack involving some 10,000 rounds on the Chi 
Lang National Training Center and that he was fighting day 
and night and saw over 1,000 people stacked up dead.  He 
further claimed that he was on top of an 85 foot tower with 
his search light and was constantly looking at dead bodies 
and smelling the fumes, further indicating that on May 29, 
1970, there were 200 to 300 South Vietnamese killed in the 
area of Ba Xovi.  According to the appellant, at that time, 
he was on top of Hill 58 in the middle of the compound and 
again, he had a view of the entire battle.  As stated above, 
following the mental status evaluation, the diagnoses were 
(Axis I) cannabis abuse, episodic, amphetamine abuse, 
episodic, (Axis II) personality disorder, with antisocial and 
oppositional features, (Axis IV) sporadic employment and 
financial problems.  

In the appellant's Notice of Disagreement, dated in May 1996, 
he stated that upon his arrival in Vietnam, he was attached 
to "H" Battery, 29th Artillery, Searchlight.  His job was 
"Section Chief" to run XZ8 Zion search light, looking for 
infiltration-type movement, and his unit moved around a great 
deal and was deployed to numerous places.  He indicated that 
"around January 29, 1970, at Che Lang," his unit was 
attacked for three days and that he was in constant fear 
during that time.  He reported that in approximately January 
1970, while assigned to "MAC V, Advisory Team 61," in Che 
Lang National Training Center, he was on the top of a water 
tower when 22 rockets were fired at the tower.  He indicated 
that on another occasion, "around May 30, 1970," when he 
was with "Detachment A-421, sappers came up the back side of 
the hill" during his watch and threw "satcher" charges 
inside his bunker.  The appellant's reported that his friend 
Sergeant (E-5) [redacted] ([redacted]?) [redacted] was in the bunker 
when it blew up and the appellant searched for him and found him 
dead.  

In May 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was serving in 
Vietnam, he engaged in combat.  (T.3).  On one occasion, his 
unit was attacked at the Che Lang National Training Center, 
and he viewed hundreds of dead bodies from a water tower.  
(T.4).  He indicated that on another occasion, a friend of 
his named [redacted] was killed.  (T.5).  According to the 
appellant, at one point during his service in Vietnam, he was 
attached to the Fifth Special Forces Group of the 1st Special 
Forces.  (T.8).  

The evidence of record includes a printout of service 
personnel killed in Vietnam with the last name of [redacted], 
none of whom appears to be the individual identified by the 
appellant.  

There is no indication that the RO requested verification of 
the appellant's alleged stressors, as outlined above, by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & Joint Service 
Environmental Support Group (ESG)).  The provisions of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL M21-1) pertaining 
to the evaluation of PTSD claims provide that, "where 
records available to the rating board do not provide 
objective or supportive evidence of the alleged in-service 
traumatic stressor, it is necessary to develop this 
evidence."  Manual M21-1, Part VI, 7.46(f)(2) (emphasis 
added).  Since the development outlined in the manual 
includes providing stressor information to the proper 
administration, formerly ESG, in an attempt to verify the 
claimed stressor, this procedure is deemed mandatory.  
Additionally, to conform to the ruling of the Court, the RO 
must allow the appellant to supplement his statement and 
reevaluate it if the USASCRUR is able to obtain some, but not 
all, of the stressor information submitted.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).  Such development is 
necessary before the Board can proceed with its appellate 
review of the claim.  Cohen, 10 Vet. App. at 128, 137.

Regarding the appellant's claims for service connection for 
bilateral hearing loss and service connection for tinnitus, 
the Board notes that although there is no active duty 
separation examination report of record, the appellant's 
hearing was entirely normal when it was tested more than 10 
years later when he was given a National Guard enlistment 
examination.  The evidence of record shows that a VA 
audiological examination was scheduled for February 1996.  
However, the February 1996 examination report reflects that 
at that time, the examination was canceled for "not enough 
information."  According to the examination report, the 
appellant arrived for his February 1996 appointment, but he 
was sent to triage for removal of earwax; thus, the audiology 
department was unable to do the examination.  His 
audiological evaluation was rescheduled for March 1996, but 
the record indicates that he failed to report for the 
examination.  However, he argues that he did report although 
it isn't clear whether he is referring to the examination 
scheduled for February or the one for March.  At the 
appellant's May 1997 hearing at the RO, he testified that 
during service, he was exposed to acoustic trauma which 
caused him to later develop bilateral hearing loss and 
tinnitus.   


As an additional matter, the record reflects that the RO has 
denied the appellant's claims of service connection for PTSD, 
hearing loss and tinnitus as not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated or evaluated him at any 
time following service for a psychiatric 
disorder, hearing loss, and/or tinnitus.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  In addition, the RO should request 
from the appellant a comprehensive 
written statement containing as much 
detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The appellant should 
be asked to provide specific details of 
the claimed stressful events, to include 
dates, locations, detailed descriptions 
of events, units involved, number and 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
details.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted.  

3.  Regardless of the response from the 
appellant, the RO should also review the 
above narrative and the claims file and 
compile a list of the appellant's claimed 
stressors.  The RO should then submit the 
case, including any statement of 
stressors the appellant may submit, and 
copies of his DD Form 214, his May 1996 
NOD, this remand, and his service 
personnel records (filed in the bottom 
envelope in the claims folder), to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197.  USASCRUR should be 
requested to provide any available 
information that might corroborate the 
appellant's alleged stressors.  Any 
information obtained should be associated 
with the claims file.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether or not the 
appellant engaged in combat with the 
enemy and, if such is not shown, whether 
he has any verified stressors.  If the RO 
determines that the appellant does have 
any verified stressors they should 
specifically be noted.   

5.  If, and only if, the RO determines 
that the record establishes the existence 
of any stressors, through satisfactory 
evidence that he engaged in combat with 
the enemy or otherwise, the appellant 
should be afforded an examination by a 
psychiatrist to determine whether he has 
PTSD related to any established 
stressors.  The claims folder must be 
made available to the examiner prior to 
the examination.  The RO must specify for 
the examiner the stressors determined to 
be established by the record, and the 
examiner is to be instructed that only 
those events can be considered for the 
purpose of determining whether the 
appellant a qualifying stressor for 
service related PTSD.  The examination 
report should include a detailed account 
of all psychopathology found and a 
rationale for all opinions expressed.  
Psychological testing with PTSD scales 
should be accomplished, the results of 
which the examining psychiatrist should 
review prior to providing a final 
diagnosis.  The examiner should address 
the following: (a) whether any stressors 
determined by the RO to actually have 
occurred were sufficient to produce PTSD; 
(b) whether the appellant meets the 
diagnostic criteria for PTSD under the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders and, if so, which of the 
specific criteria are met and what is the 
basis for concluding that they are met; 
and (c) whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.  

6.  In addition, the RO should schedule 
the appellant for a special earn, nose 
and throat examination and a VA 
audiological evaluation to determine 
whether he has hearing loss as defined by 
38 C.F.R. § 3.385 and, if so, whether it 
is at least as likely as not related to 
claimed in-service noise exposure.  After 
the appellant's history of in-service and 
post-service noise exposure has been 
obtained and his hearing has been tested, 
the examiner must answer the following: 
In view of the fact that in August 1983, 
more than 10 years after active service, 
the appellant had normal hearing (all 
left ear puretone thresholds 15 decibels 
or less, and all right ear thresholds 15 
decibels or less except for a 20 decibel 
threshold at 6000 hertz) is it at least 
as likely as not that any current hearing 
loss disability is due to active duty 
noise exposure?  If, in light of the 
above facts, it concluded that the 
appellant's hearing loss is due to active 
duty noise exposure, the examiner should 
cite medical authority supporting the 
conclusion that noise exposure can cause 
hearing loss more than 10 years after 
cessation of the noise exposure.  The 
examiner should also address the 
appellant's claim of tinnitus, noting 
whether there is a basis for a diagnosis 
of tinnitus and what the likely etiology 
of tinnitus is.  In providing that 
opinion consideration should be given to 
all evidence of record, including the 
National Guard enlistment examination 
report of August 1983 and the medical 
history form completed by the appellant 
at that time.  

7.  After undertaking any additional 
development deemed appropriate in 
addition to that specified above, the RO 
should review the examination reports.  
If the reports are not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

8.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD, entitlement 
to service connection for bilateral 
hearing loss, and entitlement to service 
connection for tinnitus.  If the 
determinations remain unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the appellant is required until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


